     Case 4:21-cv-05059-TOR    ECF No. 87     filed 06/30/21   PageID.1173 Page 1 of 4




1        CANDIE M. DIBBLE, WSBA #42279
         Assistant Attorney General
2        Office of the Attorney General
3        Corrections Division
         1116 West Riverside Avenue, Suite 100
4        Spokane, WA 99201-1106
         (509) 456-3123
5

6
                                                                  Honorable Thomas O. Rice
7
                            UNITED STATES DISTRICT COURT
8                          EASTERN DISTRICT OF WASHINGTON
9       JOHN DOE 1; JOHN DOE 2; JANE                   NO. 4:21-cv-05059-TOR
10      DOE 1; JANE DOE 2; JANE DOE 3;
        and all persons similarly situated,            DEFENDANTS’ REPLY TO
11                                                     PLAINTIFFS’ OPPOSITION TO
                                       Plaintiffs,     MOTION TO CERTIFY STATE
12                                                     LAW ISSUES TO THE
                  v.                                   WASHINGTON SUPREME
13
                                                       COURT
14      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS;
15      STEPHEN SINCLAIR,

16                                  Defendants,
                  and
17

18      BONNEVILLE INTERNATIONAL,
        THE MCCLATCHY COMPANY, and
19      ANDREA KELLY,
20                            Interested Parties.
21            The Defendants respectfully file their reply to the Plaintiffs’ opposition to the
22      motion for certification of state law issues to the Washington Supreme Court.

        DEFENDANTS’ REPLY TO PLAINTIFFS’              1            ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
        OPPOSITION TO MOTION TO CERTIFY STATE                        1116 West Riverside Avenue, Suite 100
        LAW ISSUES TO THE WASHINGTON                                      Spokane, WA 99201-1106
        SUPREME COURT NO. 4:21-cv-05059-TOR                                     (509) 456-3123
     Case 4:21-cv-05059-TOR     ECF No. 87    filed 06/30/21   PageID.1174 Page 2 of 4




1                                               REPLY

2             Plaintiffs assert the Defendants’ motion is premature and would “distract”

3       from the Plaintiffs’ claims. However, while the Plaintiffs assert their complaint is

4       fundamentally about federal constitutional claims, they have peppered the record

5       with arguments about the applicability to the Washington state Public Records Act

6       (PRA) and have sought relief both under the federal and Washington state

7       constitutions as well as asked this Court to make specific determinations on a

8       likelihood of success on the merits under RCW 42.56 standards.

9             The request for certification of state issues is not premature and actually

10      requires that a party move for certification early in litigation before the Court issues

11      a dispositive decision on the state law question. Thompson v. Paul, 547 F.3d 1055,

12      1065 (9th Cir. 2008). The Court has not decided the actual merits of the Plaintiffs’

13      claims under RCW 42.56. Therefore, now is the time to certify the issues to the

14      Washington Supreme Court.

15            The Plaintiffs then argue that their main position relates to the federal claims

16      and that they only devoted minimal argument to the state claims under RCW 42.56.

17      However, there is no requirement that certification of a state issue is only permitted

18      if it is the “main” allegation. Here, both through their complaint and their motion for

19      preliminary injunction, Plaintiffs assert violations of Washington state law and

20      specifically seek relief under Washington state law. The Court clearly agrees with

21      this assessment because rather than issue its finding for a preliminary injunction only

22      using the federal standard, the Court extended its finding to specifically address the


        DEFENDANTS’ REPLY TO PLAINTIFFS’               2           ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
        OPPOSITION TO MOTION TO CERTIFY STATE                        1116 West Riverside Avenue, Suite 100
        LAW ISSUES TO THE WASHINGTON                                      Spokane, WA 99201-1106
        SUPREME COURT NO. 4:21-cv-05059-TOR                                     (509) 456-3123
     Case 4:21-cv-05059-TOR     ECF No. 87     filed 06/30/21   PageID.1175 Page 3 of 4




1       state law claims. If the Court believed the Plaintiffs only sought relief for the federal

2       constitutional claims, and findings on the state law claims were unnecessary to issue

3       an order, the Court’s decision would have been limited to the federal claims.

4             In addition, Plaintiffs assert the Defendants misconstrue their arguments with

5       respect to the state law claims. However, while they may argue that the records are

6       exempt from disclosure for various reasons, they claim those exemptions due to their

7       transgender status. Despite that many of the records they seek to exempt are ones

8       maintained on all inmates. Including the PREA risk assessment, PREA allegations

9       and investigations, disciplinary records, grievance complaints and housing review

10      forms. Yet, Plaintiffs’ proposed class is limited to inmates whose gender identity is

11      transgender, gender non-conforming or intersex and they argue that their gender

12      identity creates a unique protection interest in their personal sexual history which

13      does not apply to all inmates. Therefore, this presents state issues specific to their

14      request for findings as they relate to gender identity and exemptions under

15      RCW 42.56.

16            Finally, as noted in the Plaintiffs’ own response, which lacks any supporting

17      law with respect to their state law claims, there is no controlling precedent of the

18      Plaintiffs’ claims specifically under RCW 42.56. The Washington Supreme Court’s

19      certification of these issues is necessary as they are dispositive. See Murray v. BEJ

20      Minerals, LLC, 924 F.3d 1070, 1071 (9th Cir. 2019) (Appellate court sua sponte

21      certified a state law question to the state supreme court when there was no

22


        DEFENDANTS’ REPLY TO PLAINTIFFS’                3           ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
        OPPOSITION TO MOTION TO CERTIFY STATE                         1116 West Riverside Avenue, Suite 100
        LAW ISSUES TO THE WASHINGTON                                       Spokane, WA 99201-1106
        SUPREME COURT NO. 4:21-cv-05059-TOR                                      (509) 456-3123
     Case 4:21-cv-05059-TOR     ECF No. 87   filed 06/30/21   PageID.1176 Page 4 of 4




1       controlling state precedent on the issue rather than “predict” how the state’s highest

2       court would determine the issue).

3                                           CONCLUSION

4             As noted by the Washington Supreme Court’s decisions holding that the PRA

5       mandates broad disclosure of records unless an exemption applies, issues related to

6       the application of this state law present matters with important public policy

7       ramifications. Plaintiffs raise several issues under the PRA that are all unresolved

8       and present new, substantial and of broad application issues. Therefore, the Court

9       should certify the questions to the Washington Supreme Court.

10            RESPECTFULLY SUBMITTED this 30th day of June, 2021.

11                                               ROBERT W. FERGUSON
                                                 Attorney General
12
13

14                                               s/ Candie M. Dibble
                                                 CANDIE M. DIBBLE
15                                               WSBA #42279
                                                 Assistant Attorney General
16                                               Corrections Division
17                                               1116 West Riverside Avenue, Suite 100
                                                 Spokane, WA 99201-1106
18                                               (509) 456-3123
                                                 Candie.Dibble@atg.wa.gov
19

20

21
22


        DEFENDANTS’ REPLY TO PLAINTIFFS’              4           ATTORNEY GENERAL OF WASHINGTON
                                                                            Corrections Division
        OPPOSITION TO MOTION TO CERTIFY STATE                       1116 West Riverside Avenue, Suite 100
        LAW ISSUES TO THE WASHINGTON                                     Spokane, WA 99201-1106
        SUPREME COURT NO. 4:21-cv-05059-TOR                                    (509) 456-3123
